DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 22 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite setting a value based on whether a user looks ahead and determine if a condition such as another vehicle ahead is present.
The limitation of setting a value based on whether a user looks ahead and determine if a condition such as another vehicle ahead is present, as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind or mathematical relationships but for the recitation of generic processor.  Other than reciting ‘a processor configured to’, nothing in the claim elements precludes the steps from practically being performed in the mind.    Alternatively, the broadest reasonable interpretation can also encompass performing calculations with a generic computer.      If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.    If a claim limitation, under its broadest reasonable interpretation covers mathematical relationships, formulas, calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional element of storing a computed value.  This additional element fails to demonstrate 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of storing a computed value amounts to no more than mere instructions to apply the exception.   This additional element individually and in combination simply append well-understood, routine and conventional activities previously known to the industry.  Mere instructions to apply an exception cannot provide an inventive concept.  The claims are not patent eligible.
(Claims 2 – 21 and 24): These claims respectively depend on claims 1 and 23, and only add further details to the steps in those independent claims and are therefore also rejected on the same grounds as claims 1 and 23.
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 3, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tahmasbi-Sarvestani (20200086873).
(Claim 1): Tahmasbi-Sarvestani discloses an apparatus for controlling driving assistance for a vehicle, the apparatus comprising: a processor (fig. 7) configured to adjust a driving assistance controlling setting value (fig. 3, blk 314), based on at least one of whether a user looks ahead, whether the user performs a driving manipulation ([0002]), and a driving condition during driving assistance of the vehicle ([0004]); and a storage to store the driving assistance controlling setting value ([0056]).
(Claim 3): Tahmasbi-Sarvestani discloses the apparatus of claim 1, wherein the driving manipulation includes: at least one of whether an acceleration pedal is manipulated, whether a deceleration pedal is manipulated, whether a lane is changed, and whether steering is performed ([0005]).
(Claim 22): Tahmasbi-Sarvestani discloses a vehicle system comprising: a vehicle driving controller (fig. 7, blk 720) to adjust a driving assistance controlling setting value (fig. 3, blk 314), based on at least one of whether a user looks ahead, whether the user performs a driving manipulation ([0002]), and a driving condition during driving assistance of a vehicle ([0004]); and a sensing module to sense whether the user looks ahead and the driving condition and to provide a sensing result to the vehicle driving controller ([0002]).
(Claim 23): Tahmasbi-Sarvestani discloses a method for controlling driving assistance for a vehicle, the method comprising: determining at least one of whether a user looks ahead, whether the user performs a driving manipulation ([0002]), and a driving condition during driving assistance of the vehicle ([0004]); and adjusting a driving assistance controlling setting value, based on the at least one of whether the user looks ahead, whether the user performs the driving manipulation, and the driving condition (fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahmasbi-Sarvestani (20200086873) in view of Choi (20170054842).
(Claim 2): Tahmasbi-Sarvestani teaches the apparatus of claim 1.   Further, Tahmasbi-Sarvestani also teaches a processor configured to: increase a distance between a host vehicle and a preceding vehicle {fig. 6; [0042]).    Tahmasbi-Sarvestani  does not teach detecting a distracted driver.    However, in a related invention Choi teaches a device, wherein the processor is configured to: determine when a user does not look ahead for a preset time (fig. 17, blk S1740 and S1750; [0040]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Tahmasbi-Sarvestani with teachings of Choi in order to increase driver safety (increase the safety and convenience of a user who drives a vehicle – Choi, [0006]).
(Claim 4): Tahmasbi-Sarvestani teaches the apparatus of claim 1, but does not teach identifying nearby vehicles.    However, in a related invention Choi teaches a device, wherein the driving condition includes: at least one of whether a preceding vehicle is present, a difference in a target speed between the preceding vehicle and a host vehicle, and whether a surrounding vehicle is present (more responsive 
(Claim 5): Tahmasbi-Sarvestani teaches the apparatus of claim 1, wherein the processor is configured to: determine when the user looks ahead for a preset time and presses an acceleration pedal; and increase a target speed of a host vehicle.    Similarly, Choi also teaches determine whether a preceding vehicle is absent (Choi, [0030]; the examiner has interpreted that knowing a vehicle present also means vehicle absence is also known).
Allowable Subject Matter
Claims 6 – 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objections and or rejections elsewhere in this office action are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    Please refer to form 892 for cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex C Dunn/Primary Examiner, Art Unit 3663